Filed
                                                                                          Washington State
                                                                                          Court of Appeals
                                                                                           Division Two

                                                                                         December 14, 2021

       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                               DIVISION II
    In the Matter of the Personal Restraint of:                       No. 55413-5-II
                                                                     consolidated with
    TRACEY KIMBERLY BAILEY,                                           No. 55416-0-II

                                  Petitioner

                                                               UNPUBLISHED OPINION



          VELJACIC, J.1 — Tracey Bailey seeks relief from personal restraint imposed following her

2018 convictions for unlawful possession of controlled substances (Thurston County Cause No.

14-1-01004-8) and for criminal impersonation in the first degree (Thurston County Cause No. 16-

1-02274-3). She does not identify any grounds for relief, merely stating “fact already in record”

and “fact in record.” While her petitions were pending, the Washington State Supreme Court

issued its decision in State v. Blake, 197 Wn.2d 170, 481 P.3d 521 (2021), which held RCW

69.50.4013(1), the statute making possession of controlled substances illegal, to be

unconstitutional. The State concedes that under Blake, Bailey is entitled to have her conviction

for unlawful possession vacated. The State argues that because criminal impersonation in the first

degree is an unranked offense, there was no offender score in which the unlawful possession

conviction was included, and because Bailey has served her sentence and is not under supervision,

her petition as to the criminal impersonation in the first degree conviction is moot. State v. Gentry,



1
 The court, on its own initiative, consolidates In re Pers. Restraint of Bailey, No. 54413-5-II, to
Petitioner’s other petition, No. 55416-0-II. It is so ordered.
55413-5-II / 55416-0-II


125 Wn.2d 570, 616, 888 P.2d 1105 (1995). We agree. Accordingly, we remand Bailey’s 2018

conviction for unlawful possession to the trial court for vacation, deny the remainder of her petition

as moot, and deny her request for appointment of counsel.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.




                                                              Veljacic, J.

We concur:




        Lee, C.J.




        Cruser, J.




                                                  2